Case 2:19-cv-02188-JAM-AC Document 7-1 Filed 01/30/20 Page 1 of 3




         Exhibit A
     Case 2:19-cv-02188-JAM-AC Document 7-1 Filed 01/30/20 Page 2 of 3

 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda
 2   6167 Bristol Parkway, Suite 200
 3   Culver City, CA 90230
     Telephone: (310) 997-0471
 4   Email: nick@wajdalawgroup.com
     Attorney for Plaintiff
 5

 6                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA
 7

 8
      DEIRDRE P. MARSH-GIRARDI,                     Case No. 2:19-cv-02188-JAM-AC
 9
                       Plaintiff,                   ATTORNEY FEES AND COSTS
10

11           v.

12    CLIENT RESOLUTION
      MANAGEMENT, LLC ,
13
      Defendant.
14

15
     Attorney Fees:
16

17
      Date         Description         Attorney/Staff     Role       Rate    Time Amount
18
                 Reviewed
      10/28/2019 documents
19                          to                            Attorney
                                       Nicholas Wajda                $375.00 0.5    $187.50
                 verify potential
20               causes of action

      10/28/2019 Researched proper Nicholas Wajda
21                                                        Attorney   $375.00 1.0    $375.00
                 defendant
22               Verified facts to
                 determine if all
      10/28/2019 elements
23                        of                              Attorney
                                       Nicholas Wajda                $375.00 0.5    $187.50
                 FDCPA, TCPA
24               and RFDCPA are
                 present
25
      10/29/2019 Drafted               Nicholas Wajda     Attorney   $375.00 3.0    $1,125.00
                 Complaint
26
                 Reviewed
27    10/30/2019 Complaint             Nicholas Wajda     Attorney   $375.00 0.5    $187.50

28
                                                    1
     Case 2:19-cv-02188-JAM-AC Document 7-1 Filed 01/30/20 Page 3 of 3

 1               Filed Complaint,
      10/30/2019 sent to process        Jessie Sharon       Paralegal $125.00 1.0
 2                                                                                      $125.00
                 server for service
 3
      11/20/2019 Filed Executed         Kiran Wadia         Paralegal $125.00 0.2       $25.00
 4               Summons
                     Drafted Motion
 5                                      Nicholas M.
      12/5/2019      for Entry of                           Attorney   $375.00 1.0      $375.00
                                        Wajda
                     Default
 6                   Filed Motion for
                     Entry of Default                       Paralegal $125.00 0.5
 7    12/5/2019                         Kiran Wadia                                     $62.50
                     and mailed to
                     Opposing Counsel
 8                   Drafted Motion
      1/30/2020      for Default        Nicholas Wajda      Attorney   $375.00 3.5      $1,312.50
 9                   Judgement
10                                                                                      $3,962.50

11   Costs:
     Filing Fee                                                            $   400.00
12   Service(R.O.S. Consulting, Inc.)                                      $   95.00
     Mailing Cost                                                          $   6.80
13   Total Costs:                                                          $   501.80
14
     Grand Total
15   Attorney Fees                                                         $ 3,962.50
     Costs                                                                 $ 501.80
16   Total                                                                 $ 4,464.30

17

18

19
20

21

22

23

24

25

26

27

28
                                                        2
